Hooker, J.:
This is an appeal by the defendant from a judgment of the Municipal Court for the penalty for the refusal to issue a transfer. On cross-examination the plaintiff testified that he rode to the transfer point “ with the sole object of simply traveling over the line to see what would be done ; ” and “ Q. If you had received a transfer, you had no business beyond the point at which your transfer was honored ? A. I had obtained the information I was after.” It is obvious that the plaintiff was not “ aggrieved ” as the term is used in the statute.
The judgment should be reversed on the authority of Nicholson v. New York City R. Co. No. 4 (118 App. Div. 858).
Hirschberg, P. J., and Jerks, J., concurred, the latter on the authority of Myers v. Brooklyn Heights R. R. Co. (10 App. Div. 335); GayNor, J., read for affirmance, with whom Woodward, J., concurred.